People v Chilcote (2019 NY Slip Op 08045)





People v Chilcote


2019 NY Slip Op 08045


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


977 KA 18-01555

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJASON M. CHILCOTE, DEFENDANT-APPELLANT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (LAURA T. JORDAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered July 2, 2018. The judgment convicted defendant, upon his plea of guilty, of petit larceny. 
It is hereby ORDERED that said appeal is unanimously dismissed as moot (see People v Griffin , 239 AD2d 936, 936 [4th Dept 1997]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court